Title: To John Adams from James McHenry, 31 May 1797
From: McHenry, James
To: Adams, John



Sir
31 May 1797

In conformity with the request contained in your letter of the 30th  relative to an augmentation of artillery & cavalry and arrangements for a provisional army, I have the honour to subjoin the following observations and statements.
In order to have a  fair view of the subject it may be proper to premise  what is the force on the present establishment, and the how it is distributed. It may perhaps be proper to premise the following facts to shew more clearly the necessity for an addition to the existing military establishment.
1. That the present military establishment of the U.S. consists of 4 Regts of Infantry 2 companies of Cavalry and one Regiment or corps of artillerists & Engineers.
2. That the Infantry is fixed at 2008 1664 privates and non-commissioned officers; the cavalry at 126 104 privates and non commissioned officers, and artillery at 992 672 privates and non commissioned officers, making a total of 3126 2440—privates and non commissioned officers.
3. That of this force privates and non-commissioned officers are spaced along the Western frontier; and 427 333 privates and non-commissioned officers are employed in the maritime forts and at West Point; and the residue on the Western frontiers.  I conceive it proper to subjoin to these facts in order to guard against fruitless expectation, that no part whatever of the force on the Western circumference of the U.S. can be withdrawn to the Atlantic frontier; that the situation of things in that quarter renders regular troops absolutely indispensible; and that a fewer number would be insufficient to maintain the laws and general tranquility; and that at this juncture in particular it is perhaps this force alone which prevents war on the frontier from Tenissee to Georgia inclusive.
Such being the necessity then for keeping up their force at present stationed on the Western frontiers there will be required for the  sea board at least one additional Kept or 16 companies  of artillery and four companies of dragoons  to meet the present posture of affairs a provisional army of 15,000 regulars.
The Artillery & dragoons ought to be raised immediately, the provisional army only as wanted.
It is presumed  that making so small an addition of art. & dragoons to the present establishment is cannot  be too inconsiderable to be viewed as indicative of any hostile intention on the part of the U.S: and that a possible or provisional army can be considered no otherwise in no other light than as a  wise precaution against a possible event.
The propriety policy and necessity of putting our maritime places in a state of defence is too evident to stand in need of 
Further the addition proposed  will not raise the military establishment  in point of numbers to what it was before the reduction which took place in 1796—in 1795  By the then establishment,  the privates and non commissioned officers amounted to 4820 By the prepared non commissioned officers adding to the present establishment the proposed artill. & dragoons it  will fall short of the  old establishment 1448 privates .
I have used privates in this view of the subject because they  compose the efficient or phisical force of all armies.
The phisical force then contemplated for the sea board in addition to that now employed on it would be 288 dragoons & 672 artillerists  making a total of 1270 privates.  Will the artillery part of this force  or 1010 privates be thought competent to the defence of to garrison of the fortresses at Charlestown Wilmington, NC Norfork—Baltimore, Philadelphia & New York without carrying our ideas further Eastwards  to those maritime places which  ought not to be neglected? In a state of profound peace. Can it be thought Or can this force even to be supposed redundant in a state of the most profound peace.  unless the U.S. mean to try to do without fortifications, at all times and preserve think they can preserve among our citizens a sufficient knowlege of artillery the profession of the Engineer & Artillery without a regular established and endowed corps?
This force I consider therefore, as within the limits of a peace establishment, and rest intirely on the provisional army to meet a contrary state of things. Consequently one corps or 16 companies and corps of 16 additional corps of artillerists & Engineers, 4 Comp. of dragoons is the lowest possible additional force to the present establishment which I think ought to be reported by the Committee.
With respect to the provisional army.  As it is not uted at this juncture, nor intended to be brought into existence, but in a case of invasion or war, it should therefore be predicated on principles which will incur as little expence as possible consistent with the object in view.
I should would suggest therefore that the law should be bottomed on the following propositions.
1. That the provisional army shall be composed of a body of 12000 Infantry, 2000 Artillery, and 2000 Cavalry, to be arranged into regiments or corps by the President.
2. That the President President be empowered to appoint all officers to the said army under the grade of Brigadeer General.
3. That all the President as soon as he shall have fixed on the division of denomination of corps of corps and  constitution shall appoint and commission all officers under the grade of Major General.
4. That he shall cause provisionary measures to be taken to carry inlisting orders into effect and cause to be inlisted as soon as in his judgement it may become necessary safety of the number of privates and non commissioned officers  aforesaid or any part thereof.
5. That no officer appointed & commissioned as aforesaid shall be entitled to pay or emoluments of any kind till  called into actual service.
6. That Congress or the President may discharge the whole or any part of the said army, whenever events shall render their service unnecessary.
Annexed is an estimate of the expence of the proposed additional force for the establishment, vz. 16 companies of Artillerists & Engineers and 4 companies of cavalry. You will perceive that I have made no provision for any officer in the former above the grade of Major nor in the latter above that of Captain. I have been led to this arrangement as the maritime forts will act in a great measure independent of each other; and must receive their orders and instructions from the secy of war.This force you willThe establish. with this augment. will consist of 3528 privates. You will recollect tho’ far from competent to afford them complete garrisons would nevertheless, under those put them those of primary importance in a more respectable state of defence. That even this augmentation of the establishment will not raise it to what it was before the reduction of 1796. Then it consisted of 4820 privates  whilst the proposed addition will leave it
